Case 2:19-cv-00066-JRG Document 362 Filed 07/19/20 Page 1 of 8 PageID #: 36120



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 OPTIS WIRELESS TECHNOLOGY, LLC,
 OPTIS CELLULAR TECHNOLOGY, LLC,                     Civil Action No. 2:19-cv-00066-JRG
 UNWIRED PLANET, LLC, UNWIRED
 PLANET INTERNATIONAL LIMITED,                       JURY TRIAL DEMANDED
 AND PANOPTIS PATENT
 MANAGEMENT, LLC,

                               Plaintiffs,

        v.

 APPLE INC.,

                               Defendant.



      APPLE INC.’S REPLY IN SUPPORT OF MOTION TO CONTINUE TRIAL

       Plaintiffs’ Response (Dkt. 352) fails to counter the evidence that holding a trial on

August 3 would present significant public health and safety risks, and Plaintiffs cannot show

they would suffer any true prejudice from the requested continuance.

        First, Plaintiffs offer no real challenge to Dr. Haley’s conclusions, and no contrary

opinion from any medical professional—no doubt because Plaintiffs were unable to locate any

infectious disease expert who would contradict Dr. Haley. Instead, Plaintiffs throw mud. For

example, Plaintiffs falsely suggest that Dr. Haley’s opinions are not his own because his

declaration “appears to be in large part cut and pasted” from a brief filed by Apple in the VirnetX

case. Resp. at 11. Not surprisingly, the reverse is true: Apple’s VirnetX brief drew language

from Dr. Haley’s expert declaration. Dr. Haley’s declaration presents his own opinions—as




                                                 1
Case 2:19-cv-00066-JRG Document 362 Filed 07/19/20 Page 2 of 8 PageID #: 36121



Plaintiffs could have confirmed, if they had accepted Apple’s offer to depose him.1 (If the Court

deems it helpful to hear from Dr. Haley, Apple could try to arrange remote video testimony to

the Court.) Plaintiffs also misquote Dr. Haley’s public statements to the Rotary Club of

Longview to imply that he believes masks are not necessary in “every part of the state.” Resp. at

1. The full exchange quoted in the cited article is as follows: 2

       Haley was asked during the meeting by a Rotarian that if the virus is so bad, why
       doesn’t he know anyone in Gregg County who has it? “I would argue that’s only a
       matter of time. The other thing is, remember, only 50 percent of those who get it
       show symptoms. It’s coming in or it will eventually,” Haley said. “But Longview
       may be a place you don’t have to (wear masks) at this time, but you should be ready.
       This is your only rifle to defend yourself from it. I don’t think every part of the
       state needs to (wear masks),” Haley continued. “There are smaller towns and places
       where people live far apart and don’t get together often. That’s why there is so
       much opposition to masks. Local health departments should be making the
       diagnosis and when you see your city or town is having a problem, you need to
       (have people wear masks) quick to try to stop it. It should be in every city and
       municipality. But the state needs to implement a statewide policy.” He said wearing
       masks “is the key to restoring our economy sooner” and said people should own
       several cloth masks they can wash.

       Plaintiffs also attack Apple’s motion as a “delay tactic” and “a concerted litigation

tactic,” but never explain how these supposed “tactics” would advantage Apple. Resp. at 2; 10.

Plaintiffs’ smears are undermined by the extensive evidence Apple provided in its motion that




1
   At 10:53pm CT on Thursday night, Plaintiffs’ counsel, Jason Sheasby, requested to depose Dr.
Haley the next day. The next morning, despite the last-minute request and Dr. Haley’s
extraordinarily busy schedule working to address the pandemic, Apple arranged to make Dr.
Haley available for a thirty-minute deposition. But when Apple offered a time on Friday, Mr.
Sheasby stated he was too busy with another deposition to actually take Dr. Haley’s deposition.
See Ex., 1 (July 17, 2020 Email from Mr. Sheasby to Ms. Sewall).
2
  John Anderson, Epidemiologist urges masks, vitamins to fight COVID-19, Longview News
Journal, June 24, 2020, https://www.news-journal.com/news/coronavirus/epidemiologist-urges-
masks-vitaminsto-
fight-covid-19/article_45968458-b582-11ea-8786-6b85fa71e52e.html/.
                                                  2
Case 2:19-cv-00066-JRG Document 362 Filed 07/19/20 Page 3 of 8 PageID #: 36122



show an August 3 trial presents serious public health and safety risks.3 Plaintiffs have offered no

substantive challenge to the scientific conclusions—trial on August 3 will likely lead to the

spread of COVID-19 among the participants, the local communities in the Marshall Division,

and the distant communities to which the participants will return after trial.

         Second, cases continue to rise in Harrison County and the surrounding areas. In the brief

time since the filing of Apple’s motion on July 14, the number of new cases and active cases

continue to grow exponentially in Harrison County, with a record of 29 new cases and 156 active

cases on July 16.4 In fact, just the last 6 days of this 114-day pandemic account for almost 20%

of the total cases in Harrison County.5 Over the same time period, there were 126 new cases

reported in the five other counties that make up the Marshall Division.6 Harrison County is now

considered a “Red Zone” county according to new White House criteria, meaning the county has

one of the highest concentrations of new COVID-19 cases in the United States over the last

week.7




3
  Plaintiffs fault Apple for supposedly not modelling “how many asymptomatic cases could be
present in the courtroom.” That is precisely what the cited Georgia Tech analysis (not addressed
by Plaintiffs) does. See https://biosciences.gatech.edu/news/georgia-tech-researchers-release-
county-level-calculator-estimate-risk-covid-19-exposure-us (“The dashboard accounts for
widespread gaps in U.S. testing for the Coronavirus, which can silently spread through
individuals who display mild or no symptoms of illness.”). Georgia Tech reports the chances
today of one or more people having COVID in a gathering of 100 in Harrison County as 92%.
4
  Texas COVID-19 Data, Texas Health and Human Services,
https://dshs.texas.gov/coronavirus/additionaldata.aspx (last visited on July 18, 2020).
5
  Id. (first positive case reported in Harrison County March 27, 2020; 96 new cases July 12 to 17,
of 497 total).
6
  Id.
7
  A “Red Zone” county is defined by the White House as a place where there have been >100
diagnosed cases per 100,000 people in a week. Harrison County has experienced nearly 100 new
cases in the last week among a population of less than 68,000. See Liz Essley Whyte, Exclusive:
White House Document Shows 18 States in Coronavirus “Red Zone,” Center for Public Integrity,
July 17, 2020, https://publicintegrity.org/health/coronavirus-and-inequality/exclusive-white-
house-document-shows-18-states-in-coronavirus-red-zone-covid-19/.
                                                  3
Case 2:19-cv-00066-JRG Document 362 Filed 07/19/20 Page 4 of 8 PageID #: 36123



        Third, Plaintiffs’ assertion that the situation could grow worse in two months is not

evidence that it is safe to hold a trial today. Contrary to Plaintiffs’ conclusion, the fact that

current projections estimate 80,000 more deaths in the next sixty days underscores just how

serious this pandemic is now. The “second wave” model Plaintiffs allude to is based on

increased travel and “larger gatherings in some states due to lifting of social distancing

restrictions.”8 Health experts, including Dr. Haley, universally agree that if “spreader” type

events continue to occur—like the gathering of large groups of people from around the country

in an enclosed space as needed for this trial—the number of infections and deaths will only

worsen.9 See Declaration of Robert Haley, Dkt. 341-1 ¶ 16.

        Plaintiffs’ claim that the Motion is a “de facto request for an indefinite stay” also ignores

the actual experiences of nearly every community around the world. Resp. at 4. Places once

severely impacted at the beginning of the pandemic, such as New York City and Boston, have

significantly reduced infections and begun to reopen a few months after taking decisive

mitigation efforts.10 Continuing trial will also allow the Court and the parties to potentially avail




8
  Notably, Plaintiffs’ national model that predicts a “second wave” of cases nationally tells us
very little about the local risk of COVID-19 in Marshall in October. Press Release, IHME
models show second wave of COVID-19 beginning September 15 in US, June 11, 2020,
http://www.healthdata.org/news-release/ihme-models-show-second-wave-covid-19-beginning-
september-15-us/.
9
  Thomas R. Frieden and Christopher T. Lee, Identifying and Interrupting Superspreading
Events—Implications for Control of Severe Acute Respiratory Syndrome Coronavirus 2, 26
Emerging Infection Diseases 6, June 2020 https://wwwnc.cdc.gov/eid/article/26/6/20-
0495_article; Christie Aschwanden, How ‘Superspreading’ Events Drive Most COVID-19
Spread, Scientific American, June 23, 2020, https://www.scientificamerican.com/article/how-
superspreading-events-drive-most-covid-19-spread1/.
10
   See Victoria Albert, New York City cleared to enter Phase 4 of reopening, Cuomo says, CBS
News, July 17, 2020, https://www.cbsnews.com/news/new-york-city-cleared-to-enter-phase-4-
of-coronavirus-reopening/; Nik DeCosta-Klipa, Phase 3 of the Massachusetts reopening plan
will begin Monday. Here’s what that means, Boston.com, July 6, 2020,
https://www.boston.com/news/coronavirus/2020/07/02/massachusetts-reopening-plan-phase-3/.
                                                   4
Case 2:19-cv-00066-JRG Document 362 Filed 07/19/20 Page 5 of 8 PageID #: 36124



themselves of rapid medical advancements occurring almost daily. Multiple therapies and better

testing methods are in development. For example, there have been recent releases of self-

collected, non-invasive saliva tests that can be processed in thirty minutes rather than the on-site,

invasive swab tests that takes hours or days to process.11

         Fourth, contrary to Plaintiff’s assertion that proposed safeguards will be sufficient to

eliminate the risk, experts and officials—including the U.S. Department of Health and Human

Services—have repeatedly warned that asymptomatic transmission account for “most” of the

spread of the virus, and new information indicates that the virus is transmitted by aerosol. Haley

Decl. Dkt. 341-1 ¶¶ 15, 20. Local officials are likewise highlighting the risk of community

spread.12 It is therefore not surprising that Plaintiffs could not offer any declaration or scientific

support for their position that this trial—including the significant trial teams, witnesses,

courthouse staff—under these circumstances, is unlikely to spread the disease or pose significant

risk to the participants or the community. Trial requires the congregation of large groups in

enclosed spaces—precisely the circumstances that health experts have warned should be

avoided. Haley Decl. Dkt. 341-1 ¶ 23.

       Finally, unable to advance any science-based reason to proceed, Plaintiffs rely on the

strange view that jurors will somehow feel deprived of their “right to sit” as a juror if they are




11
   See, e.g., Amanda Heidt, Saliva Tests: How They Work and What They Bring to COVID-19,
The Scientist, July 9, 2020, https://www.the-scientist.com/news-opinion/saliva-tests-how-they-
work-and-what-they-bring-to-covid-19-67720/.
12
   See Three new COVID cases reported Saturday, Marshall News Messenger, July 18, 2020,
https://www.marshallnewsmessenger.com/news/three-new-covid-cases-reported-
saturday/article_6bdc8f08-c947-11ea-b0f9-2747e1894641.html (“Much of what we are seeing
now is community spread. Please avoid crowds and close social gatherings especially indoors,”
quoting Harrison County Judge Chad Sims).



                                                   5
Case 2:19-cv-00066-JRG Document 362 Filed 07/19/20 Page 6 of 8 PageID #: 36125



not allowed to attend a five-day trial with 50 or more strangers during a surging pandemic.

Resp. at 2. Plaintiffs make an equally strange suggestion that the opportunity to sit in judgment

in a patent case—involving purely monetary remedies—during a pandemic is tantamount to the

opportunity to vote in an election. Id. To be sure, the jury system is a critical pillar of our civic

society. But the majority of the potential venire would surely prefer to serve as jurors during a

time when a patent trial would not create an undue risk of infection.



DATED: July 19, 2020                           Respectfully submitted,



                                               By: /s/ Melissa R. Smith
                                               Mark D. Selwyn (pro hac vice)
                                               mark.selwyn@wilmerhale.com
                                               WILMER CUTLER PICKERING
                                                HALE AND DORR LLP
                                               950 Page Mill Road
                                               Palo Alto, CA 94304
                                               Telephone: (650) 858-6000
                                               Facsimile: (650) 858-6100



                                               Joseph Mueller (pro hac vice)
                                               joseph.mueller@wilmerhale.com
                                               Timothy D. Syrett (pro hac vice)
                                               timothy.syrett@wilmerhale.com
                                               WILMER CUTLER PICKERING
                                                 HALE AND DORR LLP
                                               60 State Street
                                               Boston, MA 02109
                                               Telephone: (617) 526-6000
                                               Facsimile: (617) 526-5000


                                               Mindy Sooter (pro hac vice)
                                               mindy.sooter@wilmerhale.com
                                               WILMER CUTLER PICKERING
                                                HALE AND DORR LLP
                                               1225 Seventeenth Street, Suite 2600
                                               Denver, CO 80202
                                                  6
Case 2:19-cv-00066-JRG Document 362 Filed 07/19/20 Page 7 of 8 PageID #: 36126



                                    Telephone: (720) 274-3135
                                    Facsimile: (720) 274-3133


                                    Brittany Blueitt Amadi (pro hac vice)
                                    brittany.amadi@wilmerhale.com
                                    WILMER CUTLER PICKERING
                                      HALE AND DORR LLP
                                    1875 Pennsylvania Avenue NW
                                    Washington, DC 20006
                                    Telephone: (202) 663-6000
                                    Facsimile: (202) 663-6363


                                    Melissa R. Smith State Bar No. 24001351
                                    melissa@gillamsmithlaw.com
                                    GILLAM & SMITH, LLP
                                    303 South Washington Avenue
                                    Marshall, TX 75670
                                    Telephone: (903) 934-8450
                                    Facsimile: (903) 934-9257


                                    Attorneys for Defendant Apple Inc.




                                       7
Case 2:19-cv-00066-JRG Document 362 Filed 07/19/20 Page 8 of 8 PageID #: 36127




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on July 19, 2020 a true and correct copy of the

above and foregoing document has been served by electronic mail upon all counsel of record.



                                            /s/ Melissa R. Smith
                                            Melissa R. Smith




                                               8
